Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/280,961 filed on 02/20/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 05/03/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Allowable Subject Matter
Prior Art in record:
US 2003/0037136 to Labovitz
[0062] Each of these statistics may be tracked separately, for example, on a network-wide, per-router, and per-inferred-peer basis. Standard statistical measures (e.g., sum, mean, median, standard deviation, local minima/maxima) may be calculated over a variety of time periods (for example, five minute periods) and each sample is stored along with the time it represents in the database for later retrieval and analysis. These statistics may be used, for example, by a query facility in response to queries, and/or by a statistical modeling engine to build a statistical model of network behavior (as described in more detail below).

US 2003/0095504 to Ogier
[0333] In order to enable communications to be optimized to reflect actual network conditions, the client-server system may measure the roundtrip time for packet transmission. That is, the amount of time that elapses while a packet of data is transmitted from the client 12 to the server 40, or vice versa, may be measured. Although the measurements may be used for substantially any purpose, the measurements are often used to characterize the quality of a connection or route between the client 12 and the server 40. By way of example, for certain networks the duration of a roundtrip can indicate whether a connection is good; short roundtrips are associated with good connections, while long roundtrips are associated with poor connections. The measurements of roundtrip times for a variety of different packets may further be used to statistically determine how long to wait between attempts to resend an unsuccessfully sent packet.

Claims 11-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (Jess in view of Dreifus in view of Heinmiller, Evelyn-Veere, Unger, Cullen, Oki, Labovitz and Ogier) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 11-12 and similarly recited in such manners in other independent claims 19-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0214354 to Dreifus et al. (Dreifus hereinafter) in further view of US 2007/0116235 to Heinmiller et al. (Heinmiller hereinafter).

As per claim 1, Dreifus discloses a measurement system comprising a measurement module (FIGs. 1 and 4), a processing module (FIGs. 1 and 4), and a display (FIGs. 1 and 4),
the measurement module being configured to conduct measurements on a device under test (FIGs. 1 and 4; paragraphs 0029-0030: “the specific unique ID of the device can be confirmed through a database lookup (740) to confirm not only the specific component, but as well return the specific elemental profile and set of test elements (150) on the electronic component, such as device (100).”) in a repetitive manner (FIGs. 2 and 5; paragraphs 0029-0030: “These test cells or elements (150) include a set of at least one of a number of circuit blocks that provide specific parametric information to be collected starting a sequence of test inquiries to acquire measurements (760) with a resulting data integrity check (770) which will repeat the test if there is a value that is either not expected or not suitable.”) in order to obtain measurement results assigned to the repeated measurements (FIGs. 2 and 5; paragraphs 0029-0030),
the processing module being configured to combine the measurement results obtained (FIGs. 2-3; paragraphs 0007, 0030 and 0039: “Once all the test measurements are acquired they are collected and combined into a data aggregation module (800) which formats the data and associated parameters (820) for data filtering/correction analysis.”).
Dreifus discloses the test measurements are combined into the result (paragraphs 0007, 0030 and 0039), however, Dreifus does not explicitly disclose the processing module being further configured to perform a statistical analysis in a live manner in order to calculate at least one of a live statistical significance parameter of the combined measurement results and a time duration required to obtain a certain statistical significance of the measurement results, and the display being configured to display at least one of the live statistical significance parameter and the time duration.
Heinmiller further discloses the processing module being further configured to perform a statistical analysis in a live manner (paragraphs 0052, 0056, 0054 and 0066: “The present embodiments contemplate creating call statistics and presenting them to a user on a real time basis”) in order to calculate at least one of a live statistical significance parameter of the combined measurement results (paragraphs 0052, 0056, 0054 and 0066: “The present embodiments contemplate creating call statistics and presenting them to a user on a real time basis, wherein the statistics can be a geographic area of call origination by area code, geographic area of call origination by zip code; the time required to answer a call; time and date a call was handled; length of time of a call using the number from which a call originated; length of time of a call using the number from which a call terminated, and combinations thereof. The geographic area relates to the physical locations of communicants in the network and can even include the distances between the communicants”) and a time duration required to obtain a certain statistical significance of the measurement results, and 
the display being configured to display at least one of the live statistical significance parameter (FIGs. 7-8; paragraphs 0055 and 0066: “The advanced intelligent network continuously compares the real -time call data with predetermined call categories to generate a plurality of call statistics for display on the user interface.”) and the time duration.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Heinmiller into Dreifus’s teaching because it would provide for the purpose of creating call statistics and presenting them to a user on a real time basis (Heinmiller, paragraph 0052).

As per claim 4, Derifus does not explicitly disclose wherein the processing module is configured to calculate at least one of the live statistical significance parameter and the time duration while the measurements are conducted.
Heinmiller further discloses wherein the processing module is configured to calculate at least one of the live statistical significance parameter and the time duration while the measurements are conducted (paragraphs 0050-0053).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Heinmiller into Dreifus’s teaching because it would provide for the purpose of creating call statistics and presenting them to a user on a real time basis (Heinmiller, paragraph 0052).

As per claim 5, Derifus does not explicitly disclose wherein the display is configured to display at least one of the live statistical significance parameter and the time duration while the measurements are conducted.
Heinmiller further discloses wherein the display is configured to display at least one of the live statistical significance parameter and the time duration while the measurements are conducted (FIGs. 7-8; paragraphs 0055 and 0066: “The advanced intelligent network continuously compares the real -time call data with predetermined call categories to generate a plurality of call statistics for display on the user interface.”) and the time duration.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Heinmiller into Dreifus’s teaching because it would provide for the purpose of creating call statistics and presenting them to a user on a real time basis (Heinmiller, paragraph 0052).

As per claim 7, Dreifus does not explicitly disclose wherein the display is configured to display a measurement value obtained from the current measurement conducted by the measurement module.
Heinmiller further discloses wherein the display is configured to display a measurement value obtained from the current measurement conducted by the measurement module (FIGs. 7-8; paragraphs 0055 and 0066).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Heinmiller into Dreifus’s teaching because it would provide for the purpose of creating call statistics and presenting them to a user on a real time basis (Heinmiller, paragraph 0052).

As per claim 8, Dreifus does not explicitly disclose wherein the processing module is configured to apply a statistical model for calculating at least one of the live statistical significance parameter and the time duration.
Heinmiller further discloses wherein the processing module is configured to apply a statistical model for calculating at least one of the live statistical significance parameter (paragraphs 0052, 0054 and 0056) and the time duration.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Heinmiller into Dreifus’s teaching because it would provide for the purpose of creating call statistics and presenting them to a user on a real time basis (Heinmiller, paragraph 0052).

As per claim 13, Dreifus discloses a method of providing statistical information to a user of a measurement system, the method comprising the steps of:
conducting measurements on a device under test (FIGs. 1 and 4; paragraphs 0029-0030: “the specific unique ID of the device can be confirmed through a database lookup (740) to confirm not only the specific component, but as well return the specific elemental profile and set of test elements (150) on the electronic component, such as device (100).”) in a repetitive manner (FIGs. 2 and 5; paragraphs 0029-0030: “These test cells or elements (150) include a set of at least one of a number of circuit blocks that provide specific parametric information to be collected starting a sequence of test inquiries to acquire measurements (760) with a resulting data integrity check (770) which will repeat the test if there is a value that is either not expected or not suitable.”) in order to obtain measurement results assigned to the repeated measurements (FIGs. 2 and 5; paragraphs 0029-0030);
combining the measurement results obtained (FIGs. 2-3; paragraphs 0007, 0030 and 0039: “Once all the test measurements are acquired they are collected and combined into a data aggregation module (800) which formats the data and associated parameters (820) for data filtering/correction analysis.”).
Dreifus discloses the test measurements are combined into the result (paragraphs 0007, 0030 and 0039), however, Dreifus does not explicitly disclose performing a statistical analysis in a live manner; computing at least one of a live statistical significance parameter of the combined measurement results and a time duration required to obtain a certain statistical significance of the measurement results; and displaying at least one of the live statistical significance parameter and the time duration.
Heinmiller further discloses performing a statistical analysis in a live manner (paragraphs 0052, 0056, 0054 and 0066: “The present embodiments contemplate creating call statistics and presenting them to a user on a real time basis”);
computing at least one of a live statistical significance parameter of the combined measurement results (paragraphs 0052, 0056, 0054 and 0066: “The present embodiments contemplate creating call statistics and presenting them to a user on a real time basis, wherein the statistics can be a geographic area of call origination by area code, geographic area of call origination by zip code; the time required to answer a call; time and date a call was handled; length of time of a call using the number from which a call originated; length of time of a call using the number from which a call terminated, and combinations thereof. The geographic area relates to the physical locations of communicants in the network and can even include the distances between the communicants”) and a time duration required to obtain a certain statistical significance of the measurement results; and
displaying at least one of the live statistical significance parameter (FIGs. 7-8; paragraphs 0055 and 0066: “The advanced intelligent network continuously compares the real -time call data with predetermined call categories to generate a plurality of call statistics for display on the user interface.”) and the time duration.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Heinmiller into Dreifus’s teaching because it would provide for the purpose of creating call statistics and presenting them to a user on a real time basis (Heinmiller, paragraph 0052).

As per claim 15, Derifus does not explicitly disclose wherein at least one of the live statistical significance parameter and the time duration is at least one of calculated and displayed while the measurements are conducted.
Heinmiller further discloses wherein at least one of the live statistical significance parameter and the time duration is at least one of calculated (paragraphs 0050-0053) and displayed while the measurements are conducted (FIGs. 7-8; paragraphs 0055 and 0066: “The advanced intelligent network continuously compares the real -time call data with predetermined call categories to generate a plurality of call statistics for display on the user interface.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Heinmiller into Dreifus’s teaching because it would provide for the purpose of creating call statistics and presenting them to a user on a real time basis (Heinmiller, paragraph 0052).



Claims 2-3, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dreifus in further view of Heinmiller, as applied to claims 1, and 13, and further in view of US 2005/0082382 to Evelyn-Veere.

As per claim 2, Dreifus does not explicitly disclose wherein the measurement system comprises a user interface via which a user is enabled to make settings of the measurement system.
Evelyn-Veere further discloses wherein the measurement system comprises a user interface via which a user is enabled to make settings of the measurement system (FIGs. 4-6; paragraph 0078).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Evelyn-Veere into Dreifus’s teaching and Heinmiller’s teaching because it would provide for the purpose of a user interface is displayed on a computer screen allowing the user to set parameters, defaults, times, thresholds and implement other such control over the system (Evelyn-Veere, paragraph 0078).

As per claim 3, Dreifus does not explicitly disclose wherein the user interface is configured to enable the user to set at least one of the certain statistical significance and a configurable measurement parameter.
Evelyn-Veere further discloses wherein the user interface is configured to enable the user to set at least one of the certain statistical significance (FIGs. 4-6; paragraph 0078) and a configurable measurement parameter (FIGs. 4-6; paragraph 0078).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Evelyn-Veere into Dreifus’s teaching and Heinmiller’s teaching because it would provide for the purpose of a user interface is displayed on a computer screen allowing the user to set parameters, defaults, times, thresholds and implement other such control over the system (Evelyn-Veere, paragraph 0078).

As per claim 6, Dreifus does not explicitly disclose wherein the display is configured to simultaneously display the live statistical significance parameter and a combined value of the measurement results.
Evely-Veere further discloses wherein the display is configured to simultaneously display the live statistical significance parameter and a combined value of the measurement results (FIGs. 4-6; paragraph 0078).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Evelyn-Veere into Dreifus’s teaching and Heinmiller’s teaching because it would provide for the purpose of a user interface is displayed on a computer screen allowing the user to set parameters, defaults, times, thresholds and implement other such control over the system (Evelyn-Veere, paragraph 0078).

As per claim 14, it is a method claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 3.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dreifus in further view of Heinmiller, as applied to claims 1 and 13, and further in view of US 2013/0060485 to Unger et al. (hereafter “Unger”)

As per claim 9, Dreifus does not explicitly disclose wherein the processing module comprises an automation logic that is configured to stop the measurements once the live statistical significance parameter achieves a threshold of statistical significance.
Unger further discloses wherein the processing module comprises an automation logic that is configured to stop the measurements once the live statistical significance parameter achieves a threshold of statistical significance (FIGs. 1-2; paragraph 0001: “in particular for measuring carbon black particles in the exhaust gas of internal combustion engines, with which particle-related variables are repeatedly determined from the blackening of a filter paper in temporally limited individual measurements, and the differential pressure caused by the flow of measurement gas is monitored via the internal measuring diaphragm, wherein the individual measurement is automatically terminated and an error message is output below a primary threshold value for the differential pressure.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Unger into Dreifus’s teaching and Heinmiller’s teaching because it would provide for the purpose of the individual measurement is automatically terminated and an error message is output below a primary threshold value for the differential pressure (Unger, paragraph 0001).

As per claim 17, it is a method claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 9.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dreifus in further view of Heinmiller, as applied to claims 1 and 13, and further in view of US 2003/0212604 to Cullen.

As per claim 10, Dreifus does not explicitly disclose wherein the processing module is configured to calculate statistical properties in a pre-configuration mode, the statistical properties being derived from modelling measurement results obtained from measurements conducted by the measurement module in the pre-configuration mode.
Cullen further discloses wherein the processing module is configured to calculate statistical properties in a pre-configuration mode (paragraph 0123: “The statistical data can be run on all fields within the vendor and/or buyer records that contain general and/or industry-specific data therein, or only on specified fields (pre-configured by the computer system or entered by the administrative user prior to calculating the statistical data). In addition, the statistical data that is calculated for each specified field can be pre-configured by the computer system (e.g., high-low range, average, median and standard deviation) or set by the administrative user prior to calculating the statistical data.”), the statistical properties being derived from modelling measurement results obtained from measurements conducted by the measurement module in the pre-configuration mode (paragraph 0123: “The statistical data can be run on all fields within the vendor and/or buyer records that contain general and/or industry-specific data therein, or only on specified fields (pre-configured by the computer system or entered by the administrative user prior to calculating the statistical data). In addition, the statistical data that is calculated for each specified field can be pre-configured by the computer system (e.g., high-low range, average, median and standard deviation) or set by the administrative user prior to calculating the statistical data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cullen into Dreifus’s teaching and Heinmiller’s teaching because it would provide for the purpose of the statistical data that is calculated for each specified field can be pre-configured by the computer system (e.g., high-low range, average, median and standard deviation) or set by the administrative user prior to calculating the statistical data (Cullen, paragraph 0123).

As per claim 18, it is a method claim, which recite(s) the same limitations as those of claim 10. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 10.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dreifus in further view of Heinmiller, as applied to claim 13, and further in view of US 2003/0135645 to Oki et al. (hereafter “Oki”).

As per claim 16, Dreifus does not explicitly disclose wherein a statistical model of data obtained from the measurements conducted is applied for calculating the time duration required to obtain the certain statistical significance.
Oki further discloses wherein a statistical model of data obtained from the measurements conducted is applied for calculating the time duration required to obtain the certain statistical significance (paragraphs 0150 and 0193: “A packet delay measurement section 16 measures the time instant of the arrival of a packet and the time instant of the output of a packet, and takes the difference between these as the in-node delay time for that packet. A time period is set by a timer 12, over which a statistical processing section 17 should perform statistical processing, for example, by calculating the average of the in-node delay times for each packet in the time period, and taking the average as the delay time in the node.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Oki into Dreifus’s teaching and Heinmiller’s teaching because it would provide for the purpose of  by calculating the average of the in-node delay times for each packet in the time period, and taking the average as the delay time in the node (Oki, paragraph 0193).

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193